It
gives me pleasure at the outset of the fifty-fifth session
of the General Assembly of the United Nations to
convey to His Excellency our sincerest congratulation
for his election to the presidency of this session. His
election to this important position reflects the respect
of the international community for him personally, as
well as the appreciation of the Member States for the
positive role played by his country, Finland, in the
international arena. I am confident that his presidency
of this session will contribute effectively to our efforts
to achieve the objectives towards which the
international community aspires under the present,
delicate international circumstances.
I also wish to take this opportunity to express our
appreciation to his predecessor, Mr. Theo-Ben Gurirab,
Foreign Minister of Namibia and president of the
previous session of the United Nations General
Assembly, who managed the affairs of the session with
great competence and experience and who deserves our
compliments and appreciation.
I am also pleased to express my thanks and
appreciation to His Excellency, the Secretary-General
of the United Nations Mr. Kofi Annan, for his
continuous and tireless efforts to achieve peace and
enhance security and stability in our contemporary
world, as well as for the competence and ability he has
demonstrated in leading the affairs of this
Organization, relying on his rich and exceptional
experience in the international arena. In particular, I
wish to commend His Excellency for his sincere and
extensive efforts in organizing the Millennium Summit,
which, God willing, will contribute to achieving
fruitful results with positive effect on our peoples and
nations while ushering in a new century full of
challenges and opportunities.
On this occasion, I wish to welcome the Republic
of Tuvalu to the membership of the United Nations,
hoping that its membership will enhance the
effectiveness of the Organization and its noble
objectives.
The present session of the General Assembly has
followed immediately the Millennium Summit, a
unique historical event. World leaders met in a
dignified gathering that exemplified the unity of the
human race and their collective endeavour to live in
peace, security and prosperity. That Summit
represented a valuable opportunity to reflect on and to
discuss whatever might lead to a better life for
humanity. The world leaders pledged in the final
Declaration of the Summit to exert all possible efforts
to achieve peace, security and disarmament and
eradicate poverty and disease. They affirmed the
sovereign equality of nations, respect for their
territorial integrity and political independence, and
non-interference in the internal affairs of States. The
Summit also provided a valuable opportunity to
12

evaluate the course of this Organization throughout its
history, which has been full of opportunities and
challenges, so as to enable it to achieve its declared
principles and purposes.
In this regard, a thorough and candid evaluation
of the role of the United Nations was presented by His
Royal Highness Prince Abdullah Bin Abdul-Aziz, the
Crown Prince and the head of the Saudi delegation to
the Millennium Summit. He discussed the challenges
and problems that have impeded the United Nations
from achieving the goals and objectives to which the
human community aspires.
His Royal Highness presented a number of ideas
and notions that represent a valuable contribution to
efforts aimed at promoting and vitalizing the role of the
United Nations. He mentioned the importance of
linkage between modernizing the Organization's
mechanisms and the nature of the issues it confronts.
The effects of these reforms should consider the
viability and performance of United Nations bodies in
a way that enables the United Nations it to fulfil its
required role in dealing effectively with the new
developments in modern international relations.
One of the most apparent features of the new
world order is the emerging phenomenon of
globalization, which, as a developed framework for
international relations, has occupied a large portion of
the current political thought of nations. We view
globalization as a phenomenon that should reflect the
natural closeness between nations aimed at achieving
social justice, overall development, equality among
nations, and broadening the scope of cooperation in a
manner that serves the issues of peace and security and
stability throughout the world. However, and I read
here from a statement by His Royal Highness Prince
Abdullah Bin Abdul-Aziz at the Millennium Summit:
“We hope that the United Nations will
support us in standing against a globalization that
results in the hegemony of the strong over the
weak, increases the causes of the oppression and
exploitation of nations, and fosters injustice and
inequality in international relations. We
particularly warn of the ramifications of
unbridled globalization and its use as an umbrella
to violate the sovereignty of States and interfere
with their internal affairs under a variety of
pretexts especially from the angle of human
rights issues.”
The United Nations call for a civilized dialogue
and declaring 2001 a year for Dialogue among
Civilizations comes at an appropriate time as a
civilized response to those who propagate the themes
and doctrines of conflict and inevitable clash of
civilizations. A dialogue among civilizations
represents, in fact, a constructive beginning towards
achieving globalization in its positive sense and its
human aspect, something to which all peoples and
nations aspire. A dialogue among civilizations would
contribute to strengthening the values and principles of
understanding and cooperation among cultures and
civilizations. It will further promote respect for other
religious beliefs and the cultural legacies of other
nations in a way that consolidates the principles of
peaceful coexistence and proliferates the culture of
peace and tolerance.
Deviation from the values and principles of
justice, equality and non-compliance with the rules of
international legitimacy in resolving differences and
disputes through peaceful means has led to the
proliferation of wars and armed conflicts in many parts
of the world. This has caused painful humanitarian
suffering that continues to arouse the conscience of the
world community. In our region, Israel continues to
take intransigent positions and to reject the
requirements for peace. This became evident during the
recent talks at Camp David where the Israeli side
insisted on maintaining positions that are diametrically
opposed to the principles of peace that were agreed to
in Madrid and to what was stated in United Nations
resolutions with respect to the status of Al-Quds Al-
Sharif. Both the final communiqué of the Al-Quds
Committee, which convened recently in Agadir,
Morocco, and the resolution of the Council of the Arab
League, adopted at its 114th session, reaffirmed the
unshakeable Arab and Islamic positions with respect to
the issue of Al-Quds Al-Sharif. It also reaffirmed the
impossibility of attaining a durable and comprehensive
peace without reaching a just solution to this problem
in a way that preserves Arab and Muslim rights, in
accordance with United Nations resolutions, and that
respects complete Palestinian sovereignty over Al-
Quds Al-Sharif.
Israel is making a big mistake if it believes that
the peace process can proceed without total respect for
the legitimate rights of the Palestinians to return to
their homeland and establish their own independent
State with Al-Quds Al-Sharif as its capital. Al-Quds
13

Al-Sharif is an integral part of the occupied territories
and is subject to Security Council resolution 242
(1967). Moreover, a comprehensive peace cannot be
achieved without Israeli withdrawal from the occupied
Syrian Golan to the 4 June 1967 line.
We continue to feel for the suffering of the
fraternal Iraqi people as a result of the continuing
refusal of their Government to abide fully by United
Nations resolutions, which would allow for the lifting
of the sanctions. In reiterating its concern over the
suffering of the Iraqi people, the Government of the
Kingdom of Saudi Arabia proposed an initiative that
would allow Iraq to import all the materials and goods
it needed — except those that fall within the context of
military items that threaten Iraq's neighbours. If such
an initiative had been accepted, the needs of the Iraqi
people would have been met and their suffering
alleviated. However, the Iraqi Government was swift in
rejecting this gesture, and thus it has prolonged the
suffering of the Iraqi people. We once again express the
hope that the Iraqi Government will act quickly to
comply with Security Council resolution 1284 (1999)
and the mandate of the United Nations Monitoring,
Verification and Inspection Commission (UNMOVIC)
and of other international committees concerned with
the release and repatriation of all Kuwaiti and Saudi
prisoners, as well as with the return of Kuwaiti
property. We once again reiterate the need to respect
Iraq's independence, unity and territorial integrity.
We also strongly desire the removal of the causes
of tension in the Gulf region. Accordingly, we hope
that the Government of the Islamic Republic of Iran
will cooperate with the efforts of the tripartite
committee, which has been entrusted with creating a
conducive climate for direct negotiations between the
United Arab Emirates and the Islamic Republic of Iran
in order to reach an amicable and acceptable solution
to the issue of the three islands.
As regards Somalia, my country welcomed the
outcome of the national reconciliation conference,
which took place in the town of Arta in Djibouti and
which included the election of President Abdikassin
Salad Hassan. We hope that the other Somali factions
will join the reconciliation efforts aimed at promoting
national accord and at achieving unity and stability in
Somalia.
In Afghanistan fierce fighting continues and is
denying Afghanistan and its people the fruits of
liberation from foreign occupation.
The Pakistani-Indian conflict over Jammu and
Kashmir remains a source of tension between the two
neighbouring countries. We call on both sides to
exercise the utmost restraint and to solve the conflict
through negotiations, in accordance with United
Nations resolutions, which give the people of Jammu
and Kashmir the right to self-determination.
The continuation of these disputes and armed
conflicts — which have claimed the lives of millions,
depleted huge quantities of resources and caused
destruction and serious damage to the environment —
makes it incumbent upon the international community
to make every possible effort to put an end to these
conflicts and to find peaceful solutions to them. In this
regard, we look to the United Nations to make greater
efforts to reaffirm its role as a peacemaker and not just
a peacekeeper. It has become evident that working to
prevent conflicts from erupting is more effective and
less costly than concentrating on peacekeeping.
In this respect and in compliance with the
principle of resolving conflicts through peaceful
means, our region witnessed two important events that
marked a positive sign in relations between nations. In
June 2000, the Kingdom of Saudi Arabia and the
Republic of Yemen signed the Jeddah agreement
establishing final and permanent, international land and
sea borders. This ended more than 60 years of border
disputes. The Kingdom of Saudi Arabia has also
concluded an agreement with the State of Kuwait for
the demarcation of the shallow seas adjacent to the
former neutral zone between the two countries.
The issue of disarmament is of great concern to
my country, and we call for greater efforts in this area,
especially as regards weapons of mass destruction. The
presence of these weapons represents a great danger to
international peace and security. We hope that the
nuclear States will fulfil the pledges they made at the
2000 Review Conference of the Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons and adhere
to the commitment to eradicate their nuclear arsenals.
In this context, the Kingdom of Saudi Arabia is
very concerned about Israel's refusal to accede to the
Non-Proliferation Treaty and about its decision to keep
its nuclear programme outside the scope of
international controls. Israel's refusal to adhere to the
14

international will and to become part of this Treaty has
aborted all efforts exerted by the peoples and countries
of the Middle East to live in a region free from all
weapons of mass destruction. Israel is the only country
in the region that has yet to accede to the Non-
Proliferation Treaty, a fact that has disrupted the
balance of security and threatened peace in the region.
It is this imperative to stress the need to increase
the effectiveness of the Non-Proliferation Treaty by
making it universal and mandatory.
Cooperation on social and political issues has
become a necessity that cannot be avoided or
neglected. The economic and social problems of the
developing countries make it incumbent upon us all to
promote policies that can alleviate the effects of these
problems, which in most cases exacerbate tension
within and among nations. We believe that the
developed countries have an obligation to assist in
combating poverty, food scarcities, drought and
famine.
It is unrealistic to apply the concept of
globalization only as a means to liberalize the
markets — removing restrictions — without also
drafting a framework for action that stresses the need
to consider the economic situation in many of the
developing countries and to assist them in moving to a
stage where they can participate in development. It is
therefore important for the industrialized and
technically advanced countries to help those
developing nations without subjecting them to selective
policies in technology transfer. Moreover, globalization
should be a two-way street that requires the developed,
industrialized nations to liberalize their markets and
open them up to products from developing nations.
We are truly objective when dealing with
environmental issues. We support conducting serious
and informed studies based on evidence, studies that
take into consideration the process of development in
the developing countries. In this regard, we call upon
all States to abide by Agenda 21 and urge the
industrialized States to honour their international
commitments regarding the transfer of environmentally
friendly technology to the developing countries.
In conclusion, I would like to emphasise that we
are facing enormous challenges in the new era, which
makes it incumbent upon all of us to strive to achieve
the maximum possible level of cooperation and
solidarity. This is not confined to political and military
challenges, but also includes new waves of challenges
that result from the contemporary way of life with all
its problems and complications and cannot be solved or
managed except through organized collective efforts.
Our firm belief in the important role of the United
Nations in dealing with current issues and in
facilitating appropriate international cooperation to
address and contain these problems, makes us more
determined than ever to support this Organization and
help consolidate its constructive role.
It is my wish that we enter the new millennium
with stronger determination and commitment to our
collective goal to establish a secure world where values
triumph and justice, equality and peace prevail.
Allah says in the Holy Koran:
“Help ye one another in righteousness and piety
but help ye not one another in sin and rancour.”
(The Holy Koran, V:2)
May peace and the blessing of Allah be upon you,
Sir.